Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following office action with Notice of Allowance is in response to applicant’s amendments and RCE filed on 12/13/2021 and further discussions with Attorney-James Bonnamy on 1/27/2022.

Claim status:
Amended claims: 1, and 19-20
Canceled claim: 2. 11 and 21
Pending claims: 1, 3-10, and 12-20.

Allowable Subject Matter
A. Allowable subject matter:
	Claims: 1, 3-10, and 12-20 are allowed.

B. The following is an Examiner’s Amendments with the claims:



receiving a request to process the transaction;
identifying, from the request, a plurality of pieces of transaction data;
determining, based on at least a first piece of the plurality of pieces of transaction data and from among a plurality of contract providers, a contract provider that is configured to process the transaction;
loading, based on the contract provider and from among a plurality of contracts, a contract, the contract including a plurality of mono-services; and
executing the contract, including the plurality of mono-services,
wherein each of the plurality of mono-services is a function literal that includes a defined input and output,
each of the plurality of mono-services is a Java component, 
the input includes at least one of the plurality of pieces of transaction data, 
the plurality of mono-services is configured to return a result of the --processing of the transaction, 
each of the plurality of mono-services is configured to implement exactly one piece of functionality,
the plurality of mono-services is configured to be executed in a predefined order, and 

2.  (Canceled)	
3.  (Previously Presented)	The non-transitory computer-readable medium according to claim 1, wherein
the contract includes the plurality of mono-services as a predefined set. 
4.  (Original)	The non-transitory computer-readable medium according to claim 3, wherein independent ones of the plurality of mono-services are configured to execute concurrently. 
5.  (Original)	The non-transitory computer-readable medium according to claim 3, wherein the contract consists essentially of the plurality of mono-services. 
6.  (Original)	The non-transitory computer-readable medium according to claim 3, wherein each of the plurality of mono-services is an actor in an actor system and is addressable. 
7.  (Previously Presented)	The non-transitory computer-readable medium according to claim 1, wherein the plurality of mono-services is configured to side effect. 
8.  (Original)	The non-transitory computer-readable medium according to claim 1, wherein the operations further comprise:
receiving, in response to the contract being executed, the result,
wherein the result is received via a communication network. 
9.  (Previously Presented)	The non-transitory computer-readable medium according to claim 8, wherein
the communication network is a credit card network,

10.  (Original) The non-transitory computer-readable medium according to claim 9, wherein
the request to process the transaction is received from a merchant device, and
the operations further comprise:
	transmitting the result to the merchant device. 
11.  (Canceled) 
12.  (Previously Presented) The non-transitory computer-readable medium according to claim 1, wherein 
a plurality of requests to process a plurality of transactions is received,
each of the plurality of contract providers is configured to process at least one of the plurality of transactions,
a plurality of contracts is loaded for processing the plurality of transactions based on the plurality of contract providers,
the plurality of contracts is executed for processing the plurality of transactions, and
for each of the plurality of requests, a same process is implemented to arrive at execution of one of the plurality of contracts. 
13.  (Original) The non-transitory computer-readable medium according to claim 1, wherein the operations further comprise:

14.  (Original) The non-transitory computer-readable medium according to claim 1, wherein the contract provider is determined based only on the first piece of the plurality of pieces of transaction data. 
15.  (Original) The non-transitory computer-readable medium according to claim 14, wherein the contract is loaded based on a second piece of the plurality of pieces of transaction data, the first piece being different than the second piece. 
16.  (Original) The non-transitory computer-readable medium according to claim 15, wherein
the first piece of the plurality of pieces of transaction data includes a method of payment, and
the second piece of the plurality of pieces of transaction data includes a merchant or a location of the merchant. 
17.  (Original) The non-transitory computer-readable medium according to claim 15, wherein
the first piece of the plurality of pieces of transaction data includes a method of payment, and
the second piece of the plurality of pieces of transaction data includes an amount of the transaction. 
18.  (Previously Presented) The non-transitory computer-readable medium according to claim 1, wherein 

the plurality of pieces of transaction data includes a method of payment, a payment number, a merchant, and a location. 
19.  (Currently Amended)	A system for --processing a transaction, the system comprising:
a processor; and
a memory storing instructions that, when executed by the processor, cause the processor to perform operations including:
	receiving a request to process the transaction;
	identifying, from the request, a plurality of pieces of transaction data;
	determining, based on at least a first piece of the plurality of pieces of transaction data and from among a plurality of contract providers, a contract provider that is configured to process the transaction;
	loading, based on the contract provider and from among a plurality of contracts, a contract, the contract including a plurality of mono-services; and
	executing the contract, including the plurality of mono-services,
wherein each of the plurality of mono-services is a function literal that includes a defined input and output,
each of the plurality of mono-services is a Java component, 
the input includes at least one of the plurality of pieces of transaction data, 
the plurality of mono-services is configured to return a result of the --processing of the transaction, 

the plurality of mono-services is configured to be executed in a predefined order, and 
the processor determines whether the plurality of contract providers is configured to process the transaction in parallel.
20.  (Currently Amended)	A method for --processing a transaction, the method comprising:
receiving a request to process the transaction;
identifying, from the request, a plurality of pieces of transaction data;
determining, based on at least a first piece of the plurality of pieces of transaction data and from among a plurality of contract providers, a contract provider that is configured to process the transaction;
loading, based on the contract provider and from among a plurality of contracts, a contract, the contract including a plurality of mono-services; and
executing, by a processor, the contract, including the plurality of mono-services,
wherein each of the plurality of mono-services is a function literal that includes a defined input and output,
each of the plurality of mono-services is a Java component,
the input includes at least one of the plurality of pieces of transaction data, 
the plurality of mono-services is configured to return a result of the --processing of the transaction, 

the plurality of mono-services is configured to be executed in a predefined order, and 
the determining determines whether the plurality of contract providers is configured to process the transaction in parallel.
21.  (Canceled) 

C. The following is a statement of reasons for the indication of allowable subject matter:
Independent claims 1, 19, 20 and their dependent claims 3-10 and 12-18 respectively are allowed because the closest prior art of record and references of Hahn-Carlson (US 2009/0192922 A1), in view of Mark et al (US 2017/0344991 A1), and Mariyal et al (US 2014/0365247 A1), in any combination did not teach or render obvious to one of ordinary skill in the art a method for processing a transaction, comprising the following steps of:
loading, based on the contract provider and from among a plurality of contracts, a contract, the contract including at least one mono service a plurality of mono-services; and 
executing, by a processor, the contract, including the at least one mono service plurality of mono-services, 
wherein each of the at least one mono service plurality of mono-services is a function literal that includes a defined input and output, 

the input includes at least one of the plurality of pieces of transaction data, 
the plurality of mono-services is configured to return a result of the processing of the transaction, and 
each of the mono service plurality of mono-services is configured to implement exactly one piece of functionality, 
the plurality of mono-services is configured to be executed in a predefined order, and 
the determining determines whether the plurality of contract providers is configured to process the transaction in parallel.

Furthermore, the above claimed elements in the claim provide meaningful limitations that transforms an abstract idea into patent eligible. The claim as a whole amounts to significantly more than the abstract idea itself. This is because the claim as a whole effect an improvement to another technology or technical field. These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. For these reasons independent claims 1, and 19-20 are allowable over the prior arts of record, and claims 3-10 and 12-18 are allowed by dependency.
D.   Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for allowance.”

Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure.
Murphy (US 2020/0005295 A1) discloses Secure Location Based E-Financial Transaction Method.
	Shufer et al (US 2009/0089039 A1) discloses Method of Emulating Functionality of a Web Service.
	Rentsch et al (US 2010/0082538 A1) discloses Isolation Replication Shared Objects.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, e-mail: Hatem.Ali@uspto.gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


                                                                                                                                                                                                        

      /HATEM M ALI/
Examiner, Art Unit 3691
/ASHA PUTTAIA H/Primary Examiner, Art Unit 3691